DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim 7 in the reply filed on 02/12/2021 is acknowledged.
Claim Objections
Claim 7 is objected to because of the following informalities: the phrase “the synchronous rotating machine” in line 3 should be re-written as “a synchronous rotating machine”. Similarly, the phrase “a synchronous rotating machine” in line 4 should be re-written as “the synchronous rotating machine”. Also, the phrase “a value” in line 10 should be re-written as “the value”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The record contained no showing that the knowledge of a person of skill in the art before the effective fling date of the claimed invention would have been able to observe an error with respect to a preset position of a rotational position of the synchronous rotating machine determined by the driving voltage without undue experimentation.
The broadest reasonable interpretation of claim 1 covers an error of a position of the machine is determined using the driving voltage. The specification does not provide direction on how to determine the error using the driving voltage.  At the time of filing, the state of the art was such that obtaining an error requires comparison of the preset position with a known position value (US 2017/0154283 A1 para 0063) not the driving voltage as claimed.  Thus, the disclosed example does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 7.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “a synchronous rotating machine is driven” in line 5 is indefinite because the boundaries of the functional language (“is driven”) are: unclear because the claim does not provide a discernable boundary on what performs the function. The recited function does not follow from the structure recited in the claim, i.e., a machine learning device, so it is unclear whether the function requires some other structure or is simply a result of operating the machine learning device in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) for more information. 
A suggestion for how applicant could resolve the unclear boundaries is: 
amending the claim to specify how the synchronous rotating machine is driven, provided such an amendment is supported by the specification. For example, the amendment could specify a particular structure that drives the machine. Each of these amendments when interpreted in view of the specification would inform one of ordinary skill in the art of the metes and bounds of the functional limitation.


Claim limitation 7 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether any particular structure.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim fails to mention any structure to generate “a high-frequency voltage” at first place.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAWAI et al. US Pub. No. 2017/0154283 A1.

Regarding claim 7, KAWAI discloses

a state observer (Item 11) to observe, as a state variable, at least one of driving noise (Item 32 generates vibration which is a noise) of the synchronous rotating machine and an error (Item 17 generates an error) with respect to a preset position of a rotational position of the synchronous rotating machine determined by the driving voltage (See para 0063, 0065 and 0066. The error is based on the position detected. The positon is detected when the driving voltage is applied. See para 0043 and 0061); and 
a learner (“Learning unit”) to determine a value of the parameter (action value table) on a basis of the state variable observed by the state observer (See para 0066-0069. Emphasis added “Note that herein, the data relating to a state of the machine tool including the motor control

the learner includes: 
a reward calculator (Item 21) to calculate a reward on a basis of the state variable; and a function updater (Item 22) to determine the value of the parameter (action value table) on a basis of the reward that has been calculated, and the reward calculator increases the reward when the driving noise is smaller than a target value of driving noise. (See para 0068 and 0069)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BICKEY DHAKAL/Primary Examiner, Art Unit 2846